DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021, 08/11/2021, 11/23/2021 and 02/09/2022 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Charette et al (Pub No.: 20170371339) (Cited in IDS) in view of KIM (Pub No.: 2019/0005310) (Cited in IDS) in view of MARCEDDU et al (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles). 
 	As to independent claim 1, Charette an apparatus (system for detecting physical threats approaching a vehicle – see [p][0001]), comprising: at least one processing device (102 – see Fig 2); and memory (104 – see Fig 1) containing instructions ([p][0012]) configured to instruct the at least one processing device (see [p][0012]) to: receive, from at least one camera of a vehicle (instruct camera to record an approaching object – see [p][0026]),  wherein the at least one camera is configured to record at least one image of a person approaching the vehicle (note that the approaching object can be a person – see [p][0019]); determine, using an artificial neural network (ANN), a risk score of the person (Neural network module 208 can process sensor data for each approaching objects to determine the likelihood of the object being a threat to occupants of vehicle – see [p][0022]),  and wherein the ANN has been previously trained using images of sample passengers (note that neural network can be trained to distinguish between desired classes such threats and nonthreats -see [p][0024]); determine whether the risk score exceeds a risk threshold (indicate that the approaching object is a threat – see [p][0034]); and in response to determining that the risk score exceeds the risk threshold, cause, on a user interface of the vehicle, a notification regarding the person to the driver (for e.g. Display 209 can present object classification 224 to the occupants of vehicle [p][0034 or for e.g. send command to 
 	However, Charette does not expressly disclose biometric data , and the biometric data is derived from the at least one image, and corresponding risk scores determined for the passengers by a driver of the vehicle.
 	KIM discloses a system for providing public service including biometric data (The person extraction unit 113 extracts person information from the images of the outside of the car taken by the first camera unit – [p][0033]), and the biometric data is derived from the at least one image (the facial recognition unit 122 makes facial information by recognizing the faces of persons extracted by the person extraction unit 113 of the black box unit 110),  and corresponding risk scores determined for the passengers by a driver of the vehicle (see [p][0015] - the public autonomous smart car may be an autonomous smart car set to transmit a crime scene image when recognizing a face of one or more of a mixing person, a suspect, and a wanted person from images taken by its own black box camera or a separate camera or when receiving a rightful request for the crime scene image, of autonomous smart car). 
 	Charette and KIM are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated t a system for providing public service of  Kim into the system for detecting physical threats approaching a vehicle of Charette in order to implement a facial recognizing-processing unit for taking images of the outside of the cars and using a facial recognition unit making data of facial information by recognizing faces of persons extracted from the black box unit and use 
 	Note the discussion above the combination of Charette and KIM as whole does not teach wherein the received biometric data or a derivative thereof is an input for the ANN.
 	MARCEDDU discloses an automatic recognition system wherein the received biometric data or a derivative thereof is an input for the ANN (see section 3.4 – where neural network are used for facial expression recognition).
 	Charette and KIM are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  automatic recognition system of MARCEDDU into the system for detecting physical threats approaching a vehicle of Charette as modified by KIM to monitor the mood of the people in the passenger compartment of a self-driving car and adjust the car maneuvers if necessary (see page 1, Summary section, [p][003-004]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.





 	As to claim 2, Charette does not teach the apparatus, wherein the instructions are further configured to instruct the at least one processing device to: determine, using the received biometric data to access a database of passengers of a ridesharing service , biographical information of the person, wherein the database stores at least one of biometric characteristics, criminal histories, riding histories, payment histories, tipping histories, or violation histories; wherein the determined biographical information or a derivative thereof is a further input for the ANN.
 	KIM discloses a system for providing public service including wherein the instructions are further configured to instruct the at least one processing device to: determine, using the received biometric data to access a database of passengers of a ridesharing service (The facial recognizing-processing unit may include: a second camera unit taking images of the outside of the cars; a facial recognition unit making data of facial information by recognizing faces of persons extracted from the black box unit or persons in the images taken by the second camera unit; a second memory unit stores facial information of one of a missing person, a suspect, and a wanted person from one of the autonomous smart car managing server, the public agency serve – see [p][0010] of KIM) , biographical information of the person, wherein the database stores at least one of biometric characteristics, criminal histories (for e.g.  a suspect – see [p][0010] of KIM), riding histories, payment histories, tipping histories, or violation histories. Therefore combining Charette and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 1.
Charette and MARCEDDU as a whole does not teach wherein the determined biographical information or a derivative thereof is a further input for the ANN. MARCEDDU discloses an automatic recognition system wherein the determined biographical information or a derivative thereof is a further input for the ANN  (see section 3.4 – where neural network are used for facial expression recognition). Therefore combining Charette as modified by KIM and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 3, Charette  in combination teaches the apparatus, wherein the at least one camera comprises cameras that face outwards from the vehicle in different directions to have a field of view that covers at least a semicircle in a horizontal plane relative to the vehicle (Camera 406 (a 360-degree camera) can capture an image of person 411 – see [p][0037] of Charette).

 	As to claim 4, Charette  in combination teaches the apparatus, wherein the field of view covers at least 360 degrees in the horizontal plane (Camera 406 (a 360-degree camera) can capture an image of person 411 – see [p][0037] of Charette).

 	As to claim 5, Charette  in combination teaches the apparatus, wherein the instructions are further configured to instruct the at least one processing device to control determining the risk score according to parameters related to an approach of the person (object classification 224 indicates that approaching object 221 is a threat (e.g., 

 	As to claim 9, Charette does not teach the apparatus, wherein the received biometric data comprises information on facial characteristics of the person.
 	KIM discloses a system for providing public service wherein the received biometric data comprises information on facial characteristics of the person (see [p][0036]). Therefore combining Charette as modified by KIM and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	Claim 20 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is apparatus claim for the method claimed in claim 20.  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Charette et al (Pub No.: 20170371339) in view of KIM (Pub No.: 2019/0005310) in view of MARCEDDU (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles) as applied to claim 1 further in view of JUNKO ET AL (JP 2013-88870 A) (Cited in IDS). 
 	As to claim 6, the combination of Charette, MARCEDDU and KIM as a whole fail to disclose the apparatus  wherein the received biometric data comprises information on a gait of the person.
JUNKO discloses a system for detecting a suspicious person including wherein the received biometric data comprises information on a gait of the person (see page 2, [p][0010] - direction or movement of foot). 
 	Charette, JUNKO, MARCEDDU  and KIM are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  system for detecting a suspicious person of JUNKO into the system for detecting physical threats approaching a vehicle of Charette as modified by KIM and MARCEDDU to automatically detect a suspicious person from an image obtained by a surveillance camera without visual inspection by a human (see page 2, [p][0002]]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 7, the combination of Charette, MARCEDDU and KIM as a whole fail, wherein the received biometric data comprises information on a posture of the person. JUNKO discloses a system for detecting a suspicious person including wherein the received biometric data comprises information on a posture of the person (time change of the position of a human head detected from an image, direction or movement of foot or hand or a combination thereof – see [p][0010]). Therefore combining Charette as modified by KIM, JUNKO  and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 6.

Charette, MARCEDDU and KIM, wherein the received biometric data comprises information on a gait of the person and information on a posture of the person. JUNKO discloses a system for detecting a suspicious person information on a gait of the person and information on a posture of the person (time change of the position of a human head detected from an image, direction or movement of foot or hand or a combination thereof – see [p][0010]). Therefore combining Charette as modified by KIM, JUNKO and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Charette et al (Pub No.: 20170371339) in view of KIM (Pub No.: 2019/0005310) in view of MARCEDDU (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles) as applied to claim 1 further in view of KAWAKATSU ET AL (Pub No.: 20200118360) (Cited in IDS).
 	As to claim 10, the combination of Charette, MARCEDDU and KIM, further comprising at least one sensor configured to generate non-visual biometric data regarding the person, wherein the non-visual biometric data or a derivative thereof is a further input for the ANN.
 	KAWAKATSU discloses risk information collection device comprising at least one sensor configured to generate non-visual biometric data regarding the person, wherein the non-visual biometric data or a derivative thereof is a further input for the ANN (passenger information includes voice information of words pronounced by the passenger, video information indicating a behavior of the passenger pointing to a 
 	Charette, KAWAKATSU, MARCEDDU  and KIM are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  the risk information collection device of KAWAKATSU into the system for detecting physical threats approaching a vehicle of Charette as modified by KIM and MARCEDDU for checking a relationship between the visually-recognized object candidate and the risk-inducing factor candidate when the degree of risk becomes equal to or larger than a threshold value, and specifies the risk-inducing factor candidate as the risk-inducing factor when the visually-recognized object candidate and the risk-inducing factor candidate are associated with each other (see [p][[0008]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Charette et al (Pub No.: 20170371339) (Cited in IDS) in view of KIM (Pub No.: 2019/0005310) (Cited in IDS) in view of MARCEDDU et al (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles) further in view of Yin et al (NPL titled: Multi-CNN and Decision Tree based Driving Behavior Evaluation). 
 	As to independent claim 11, all the limitations are address above except: wherein the risk assessment involves a decision tree.  
Yin discloses behaviour evaluation system including wherein the risk assessment involves a decision tree (see abstract – predicted data by a trained Gradient Boosting Decision Tree model, produces a behaviour score).
 	Charette, KAWAKATSU, MARCEDDU  and Yin are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  the behaviour evaluation system of Yin into the system for detecting physical threats approaching a vehicle of Charette as modified by KAWAKATSU and MARCEDDU for dealing with large-scale data  to predict the data obtained from deep learning to obtain a score for behaviour assessment (see section 2, [p][0002]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable. 

 	As to claim 12, this claims differs from claim 2 above except: wherein  the decision tree is applied for the classifying the data. Yin discloses wherein  the decision tree is applied for the classifying the data (see section 2, [p][002]). Therefore combining Charette as modified by KIM, Yin and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 11.

 	As to claim 13, Charette  in combination teaches system wherein the at least one camera comprises cameras that face outwards from the vehicle to have a field of view that covers at least 180 degrees in a horizontal plane relative to the vehicle (camera 

 	As to claim 14, Charette  in combination teaches the system, wherein the field of view covers at least 360 degrees in the horizontal plane (camera 406 (a 360-degree camera) can capture an image of person 411 – see [p][0037] of Charette).

 	As to claim 15, Charette  in combination teaches the system, wherein the computing system is further configured to determine the risk score according to parameters related to an approach of the person when approaching the vehicle (object classification 224 indicates that approaching object 221 is a threat (e.g., approaching object 221 is classified as a person wearing a mask and/or holding a weapon), response module 211 can instruct counter measures module 212 to initiate one or more counter measures to address the threat – see [p][0035] of Charette)).

 	As to claim18, Charette does not teach the apparatus, wherein the received biometric data comprises information on facial characteristics of the person.
 	KIM discloses a system for providing public service wherein the received biometric data comprises information on facial characteristics of the person (see [p][0036]). Therefore combining Charette as modified by KIM, Yin and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 11.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Charette et al (Pub No.: 20170371339) in view of KIM (Pub No.: 2019/0005310) in view of MARCEDDU (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles) in view of Yin et al (NPL titled: Multi-CNN and Decision Tree based Driving Behavior Evaluation) as applied to claim 11 further in view of JUNKO ET AL (JP 2013-88870 A) (Cited in IDS). 
 	As to claim 16, the combination of Charette, MARCEDDU, Yin and KIM as a whole fail to disclose the system  wherein the received biometric data comprises information on a gait of the person.
 	JUNKO discloses a system for detecting a suspicious person including wherein the received biometric data comprises information on a gait of the person (see page 2, [p][0010] - direction or movement of foot). 
 	Charette, JUNKO, Yin, MARCEDDU  and KIM are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  system for detecting a suspicious person of JUNKO into the system for detecting physical threats approaching a vehicle of Charette as modified by KIM, Yin and MARCEDDU to automatically detect a suspicious person from an image obtained by a surveillance camera without visual inspection by a human (see page 2, [p][0002]]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Charette, Yin, MARCEDDU and KIM as a whole fails to disclose wherein the received biometric data comprises information on a posture of the person. JUNKO discloses a system for detecting a suspicious person including wherein the received biometric data comprises information on a posture of the person (time change of the position of a human head detected from an image, direction or movement of foot or hand or a combination thereof – see [p][0010]). Therefore combining Charette as modified by KIM, Yin, JUNKO  and MARCEDDU would meet the claim limitations for the same reasons as previously discussed in claim 16.

 	.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Charette et al (Pub No.: 20170371339) in view of KIM (Pub No.: 2019/0005310) in view of MARCEDDU (NPL titled: Automatic Recognition And Classification Of Passengers’ Emotions In Autonomous Driving Vehicles) in view of Yin et al (NPL titled: Multi-CNN and Decision Tree based Driving Behavior Evaluation) as applied to claim 11 further in view of KAWAKATSU ET AL (Pub No.: 20200118360) (Cited in IDS).
 	As to claim 19, the combination of Charette, MARCEDDU, Yin and KIM, further comprising at least one sensor configured to generate non-visual biometric data regarding the person, wherein the non-visual biometric data or a derivative thereof is a further input for the ANN.
 	KAWAKATSU discloses risk information collection device comprising at least one sensor configured to generate non-visual biometric data regarding the person, wherein the non-visual biometric data or a derivative thereof is a further input for the 
 	Charette, Yin, KAWAKATSU, MARCEDDU  and KIM are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  the risk information collection device of KAWAKATSU into the system for detecting physical threats approaching a vehicle of Charette as modified by KIM, Yin and MARCEDDU for checking a relationship between the visually-recognized object candidate and the risk-inducing factor candidate when the degree of risk becomes equal to or larger than a threshold value, and specifies the risk-inducing factor candidate as the risk-inducing factor when the visually-recognized object candidate and the risk-inducing factor candidate are associated with each other (see [p][[0008]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Hou et al (Pub No.: 20090324010) discloses Neural Network-controlled Automatic Tracking And Recognizing System And Method. 

 	Uchida et al (US Patent No.: 10853666) discloses a target object estimating apparatus for estimating a position and a speed of a target object in a taken image acquired by taking an image in front of a vehicle.
 	Blanco et al (US Patent No.: 11226624) discloses system And Method For Enabling A 360-degree Threat Detection Sensor System To Monitor An Area Of Interest Surrounding A Vehicle.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 9, 2022